Exhibit 10.5

AMENDMENT NO. 1 TO TRANCHE 2 CONTRIBUTION AGREEMENT


This Amendment No. 1 to the Tranche 2 Contribution Agreement (the “Amendment No.
1”), effective as of November 12, 2015, is by and among is by and among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro
Corporation, a Delaware corporation (“Tesoro”), Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”), and Carson
Cogeneration Company, a Delaware corporation (“Carson Cogen”). The above-named
entities are sometimes referred to in this Amendment No. 1 individually as a
“Party” and collectively as the “Parties.” Capitalized terms used in this
Amendment but not defined herein shall have the same meanings as set forth in
the Tranche 2 Contribution Agreement.


RECITALS
WHEREAS, pursuant to the Contribution, Conveyance and Assumption Agreement dated
November 18, 2013 by and among the Parties (the “Tranche 2 Contribution
Agreement”), Carson Cogen contributed the Fee-Owned Pipeline 88 Interest to
TRMC, which TRMC contributed to the General Partner, the General Partner
contributed to the Partnership, the Partnership contributed to the Operating
Company and the Operating Company contributed to Tesoro SoCal Pipeline Company
LLC, a Delaware limited liability Company (“TSPC”).
WHEREAS, the Parties desire to amend the Tranche 2 Contribution Agreement to
reflect the settlement of litigation and transfer of ownership of the Co-Owned
Pipeline 88 Interest to TSPC.
NOW, THEREFORE, in consideration of the premises, and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.Section 5.3 of the Tranche 2 Contribution Agreement relating to the Pipeline
88 Repurchase Option is hereby deleted in its entirety.
2.    Other than as set forth above, the Tranche 2 Contribution Agreement shall
remain in full force and effect as written.
3.    This Amendment No. 1 shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.
4.    The provisions of this Amendment No. 1 are intended to bind the Parties as
to each other and are not intended to and do not create rights in any other
person or confer upon any other person any benefits, rights or remedies, and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Amendment No. 1.




--------------------------------------------------------------------------------



5.    This Amendment No. 1 shall be construed in accordance with and governed by
the laws of the State of Texas, without regard to the principles of conflicts of
law. Each of the Parties (a) irrevocably agrees that any claims, suits, actions
or proceedings arising out of or relating in any way to this Amendment No. 1
shall be exclusively brought in any federal court of competent jurisdiction
situated in the United States District Court for the Western District of Texas,
San Antonio Division, or if such federal court declines to exercise or does not
have jurisdiction, in the district court of Bexar County, Texas, in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims, (b)
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, of the
district court of Bexar County, Texas in connection with any such claim, suit,
action or proceeding, (c) agrees not to, and waives any right to, assert in any
such claim, suit, action or proceeding that (i) it is not personally subject to
the jurisdiction of the United States District Court for the Western District of
Texas, San Antonio Division, or the district court of Bexar County, Texas, or of
any other court to which proceedings in such courts may be appealed, (ii) such
claim, suit, action or proceeding is brought in an inconvenient forum, or (iii)
the venue of such claim, suit, action or proceeding is improper, (d) expressly
waives any requirement for the posting of a bond by a party bringing such claim,
suit, action or proceeding and (e) consents to process being served in any such
claim, suit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder or by personal service within or without the State of Texas, and
agrees that service in such forms shall constitute good and sufficient service
of process and notice thereof; provided, however, that nothing in clause (e)
hereof shall affect or limit any right to serve process in any other manner
permitted by law.
6.    If any of the provisions of this Amendment No. 1 are held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Amendment No. 1.
Instead, this Amendment No. 1 shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Amendment No. 1 at the time of
execution of this Amendment No. 1.
7.    This Amendment No. 1 constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.
8.    This Amendment No. 1 may be executed in any number of counterparts with
the same effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 1 by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment No. 1
effective as of the date first written above.


TESORO LOGISTICS LP
TESORO CORPORATION


By: Tesoro Logistics GP, LLC,
         its general partner


By: /s/ Phillip M. Anderson
 Phillip M. Anderson
 President




By: /s/ Gregory J. Goff
        Gregory J. Goff
        President and Chief Executive Officer


 
 
TESORO LOGISTICS GP, LLC


By: /s/ Phillip M. Anderson
        Phillip M. Anderson
        President


TESORO LOGISTICS OPERATIONS LLC


By: /s/ Phillip M. Anderson
        Phillip M. Anderson
        President
 
 
TESORO REFINING & MARKETING
COMPANY LLC


By: /s/ Gregory J. Goff
        Gregory J. Goff
        Chairman of the Board of Managers and
        President
 



CARSON COGENERATION COMPANY




By: /s/ Gregory J. Goff
        Gregory J. Goff
          Chairman of the Board of Directors and
        President






Signature Page to Amendment No. 1 to
Tranche 2 Contribution Agreement